[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION FOR CLARIFICATION
The plaintiff, Brenda Van Buren, has filed a motion for clarification following a decision by the court dated August 6, 1990 as follows:
    a. Whether the $30 amount is meant for current and future support, as well as past support accrued.
    b. If the $30 amount is intended as current support, what specific matters required a deviation from the child support guidelines as adopted by the State of Connecticut.
    c. The reason no provision was made for medical insurance for the minor child, and the payment of unreimbursed medical, dental, optical, psychiatric, orthodonture and prescriptive expenses.
A — B
The $30.00 per week amount is for past support. As for the future, the defendant shall pay the sum of $75.00 per week retroactive to August 6, 1990.
                                    C
The defendant shall provide Blue Cross and CMS as available through his employment. All unreimbursed medical and surgical expenses shall be shared equally.
PICKETT, J.